Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s filing on 12/28/2021
Claims 1-20 have been submitted for examination
Claims  1-20 have been allowed
Allowable Subject Matter
1.	Claims 1-20 allowed.
2.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to a read request directed to an addressable unit of memory. The read request includes an address for the addressable unit and the addressable unit includes a metadata portion. A mismatch between one or more bits of the address in the read request and a corresponding one or more bits of an address verification value in the metadata portion of the addressable unit is detected. A position of each of the one or more bits that did not match is determined to be an indication of special handling for the addressable unit of memory. In response to the indication of special handling, special handling metadata for the addressable unit of memory is read and the read request is processed according to the special handling metadata.

The prior art of record, for example Zhou teaches device-based space allocation and host-based mapping table searching are disclosed for operating a non-volatile memory. In response to a write command from a host that indicates a write logical address, a controller at the device end determines a write physical address and allocates the non-volatile memory to provide a space in 

30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A method comprising: receiving a read request directed to an addressable unit of memory, wherein the read request includes an address for the addressable unit and the addressable unit includes a metadata portion; detecting a mismatch between one or more bits of the address in the read request and a corresponding one or more bits of an address verification value, wherein the address verification value is a masked address of the addressable unit in the read request; determining that a position of each of the one or more bits that did not match is an indication of special handling for the addressable unit of memory; and in response to the indication of special handling: reading special handling metadata for the addressable unit of memory, and processing the read request according to the special handling metadata.”.

	Claims 2-7 depend from claim 1, are also allowable.
	Claims 8 and 15 are allowable for the same reasons as per Claim 1.
	Claims 9-14 depend from claim 8, are also allowable.
	Claims 16-20 depend from claim 15, are also allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you 






/SAMIR W RIZK/Primary Examiner, Art Unit 2112